DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 7/29/2020 for application number 16/941,857. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 18 are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5, 7 – 10, 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. Publication 2016/0127199) (Ding hereinafter) (Identified by Applicant in IDS) in view of Fleck et al. (U.S. Publication 2019/0340376) (Fleck hereinafter).
8. 	As per claim 1, Ding teaches a method for interoperability between a first application and a second application [Web Applications 106, fig. 1], where both the first application and the second application are mark-up language applications executable within a browser container executing on a processing device [“The browser permits a user of the client 102 to interact with the web application 106.” ¶ 0027], the method comprising:
accessing a first exchange script in the first application and a second exchange script in the second application [“receive a media resource request from one of a plurality of microservices in a signaling server, the media resource request indicating that a target is not capable of browser-to-browser communications with a client, and allocate at least one of a plurality of microservices in a media server in response to receipt of the media resource request such that the client is capable of engaging in communications with the target,” ¶ 0007];
executing the first application and the second application on the processing device [“The microservices 320 operating in the signaling servers 314 and media servers 316 are suites of independently deployable services. The term microservices contemplates a software architecture design pattern in which complex applications are composed of small, independent processes communicating with each other using language-agnostic APIs.  The microservices 320 are small, highly decoupled, and may focus on doing a small task. In other words, the microservice architectural style is an approach to developing a single application as a suite of small services, each running in its own process and communicating with lightweight mechanisms (e.g., an HTTP resource API).” ¶ 0041];
executing a microservices module in communication with the first application and the second application [“The microservices 320 operating in the signaling servers 314 and media servers 316 are suites of independently deployable services. The term microservices contemplates a software architecture design pattern in which complex applications are composed of small, independent processes communicating with each other using language-agnostic APIs.  The microservices 320 are small, highly decoupled, and may focus on doing a small task. In other words, the microservice architectural style is an approach to developing a single application as a suite of small services, each running in its own process and communicating with lightweight mechanisms (e.g., an HTTP resource API).” ¶ 0041];
communicating between the first application and the microservices module using the first exchange script and communicating between the second application and the microservices module using the second exchange script [“The microservice 520 receiving the register com mand sends the register command (or a portion thereof) to the IMS 510. The register command prompts the target 512 to register its identifier (e.g., phone number) and device capability with the cache service 506 operating in the cache server 508.” ¶ 0056];
determining, within the microservices module, an interaction in the first application; generating, within the microservices module, an action command for the second application based on the interaction in the first application and at least one interoperability function, providing for orchestrating interoperability between the first application and the second application through the microservices module [“The microservice 520 receiving the register command from the client 502 parses the register command to obtain an identifier identifying the client 502 and to determine a capability of the client 502. In some embodiments, the client identifier is a phone number. Those skilled in the art will recognize that another identifier or number may be used after consideration of this disclosure. In some embodiments, the capability of the client 502 reveals whether the client 502 is a WebRTC-enabled device or is not a WebRTC-enabled device. In other words, the capability indicates whether the client 502 is capable of browser-to-browser communications (i.e., WebRTC-enabled) or whether the client 502 is not capable of browser-to-browser communications (i.e., not WebRTC-enabled).” ¶ 0057];
transferring, within the browser container, the action command from the microservices module to the second application; and performing a processing operation in the second application based on the action command [“The method includes sending, by the first one of the microservices, a media resource request to a service directory server operably coupled to a plurality of media servers when the capability information of the target indicates that the target is not capable of browser-to-browser communications and initiating, by the first one of the microservices, browser-to-browser communications between the client and the target when the capability information of the target indicates the target is capable of browser-to-browser communications.” ¶ 0008].
Ding does not explicitly disclose but Fleck discloses the microservices module disposed at a desktop services layer between the first application and the browser container and between the second application and the browser container [“An interprocess communication (IPC) manager may interface with an embedded browser to control the transfer of data from a first application to a second application in accordance with a policy.” Abstract; IPC manager mapped to microservices module which is interpreted broadly given a lack of specification definition; “the computing device 101 may execute a virtual machine, which provides an execution session within which applications execute on behalf of a user or a client computing device, such as a hosted desktop session. The computing device 101 may also execute a terminal services session to provide a hosted desktop environment. The computing device 101 may provide access to a computing environment including one or more of: one or more applications, one or more desktop applications, and one or more desktop sessions in which one or more applications may execute,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ding and Fleck available before the effective filing date of the claimed invention, to modify the capability of adaptive allocation of server resources as disclosed by Ding to include the capability of facilitating browser communication between applications as taught by Fleck, thereby providing a mechanism to improve system performance and efficiency by facilitating the automated management of system services.
9. 	As per claim 5, Ding and Fleck teach the method of claim 1.  Ding further teaches processing a first data field within the interaction in the first application to generate a second data field for the action command; and executing the action command in the second application using the second data field [“The microservice 520 receiving the register com mand sends the register command (or a portion thereof) to the IMS 510. The register command prompts the target 512 to register its identifier (e.g., phone number) and device capability with the cache service 506 operating in the cache server 508.” ¶ 0056].
10. 	As per claim 7, Ding and Fleck teach the method of claim 1.  Ding further teaches wherein the first exchange script and the second exchange scripts are predefined scripts enabling the exchange and interoperability between the first application and the second application [“The microservices 320 are easy to replace relative to a monolithic service that performs all or many of the same functions. Moreover, each of the microservices 320 may be updated without adversely affecting the other microservices 320. In contrast, updates to one portion of a monolithic ser Vice may undesirably or unintentionally negatively affect the other portions of the monolithic service. Microservices 320 may be beneficially organized around their capabilities.” ¶ 0042].
11. 	As per claim 8, Ding and Fleck teach the method of claim 7.  Ding further teaches wherein the first exchange script and the second exchange script are extracted from a microservices module library [“The microservices 320 operating in the signaling servers 314 and media servers 316 are suites of independently deployable services. The term microservices contemplates a software architecture design pattern in which complex applications are composed of small, independent processes communicating with each other using language-agnostic APIs.” ¶ 0041].
12. 	As per claim 9, Ding and Fleck teach the method of claim 1.  Ding further teaches wherein each of the first application, second application, the determining the interaction in the first application, and the generating the action command in the second application are independently threaded [“The microservices 320 operating in the signaling servers 314 and media servers 316 are suites of independently deployable services. The term microservices contemplates a software architecture design pattern in which complex applications are composed of small, independent processes communicating with each other using language-agnostic APIs. The microservices 320 are small, highly decoupled, and may focus on doing a small task. In other words, the microservice architectural style is an approach to developing a single application as a Suite of Small services, each running in its own process and communicating with lightweight mechanisms (e.g., an HTTP resource API).” ¶ 0041].
13.	As per claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.	As per claim 14, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5 above.
15.	As per claim 16, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 7 above.
16.	As per claim 17, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8 above.
17.	As per claim 18, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9 above.
18.	Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Fleck in further view of Kristiansson et al. (U.S. Publication 2018/0152534) (Kristiansson hereinafter) (Identified by Applicant in IDS).
19. 	As per claim 2, Ding and Fleck teach the method of claim 1.  Ding and Fleck do not explicitly disclose but Kristiansson discloses wherein the browser container includes at least a portion of executable instructions for a browser application, the method further comprising: executing the browser container on an operating system that is independent of the browser application [“Software containers are another important component for building efficient microservices architectures. A container enables a microservice to be sandboxed and run independently of other microservices, even on the same host.” ¶ 0008].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ding, Fleck and Kristiansson available before the effective filing date of the claimed invention, to modify the capability of adaptive allocation of server resources as disclosed by Ding and Fleck to include the capability of facilitating browser communication between containers as taught by Kristiansson, thereby providing a mechanism to improve system performance and efficiency by facilitating the automated management of system services [Kristiansson].
20. 	As per claim 6, Ding and Fleck teach the method of claim 1.  Ding and Fleck do not explicitly disclose but Kristiansson discloses wherein the microservices module is an independently-threaded JavaScript module [“A client to can e.g. be a smartphone, computer, etc. that connects to the data center 12 over a network 11, e. g. the Internet. The client to can execute a JavaScript app running in a web browser or a dedicated application to connect to the data center.” ¶ 0085].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ding, Fleck and Kristiansson available before the effective filing date of the claimed invention, to modify the capability of adaptive allocation of server resources as disclosed by Ding and Fleck to include the capability of facilitating browser communication between containers as taught by Kristiansson, thereby providing a mechanism to improve system performance and efficiency by facilitating the automated management of system services [Kristiansson].
21.	As per claim 11, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2 above.
22.	As per claim 15, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Fleck in further view of Garcia et al. (U.S. Publication 2017/0206365) (Garcia hereinafter).
24. 	As per claim 3, Ding and Fleck teach the method of claim 1.  Ding and Fleck do not explicitly disclose but Garcia discloses wherein the first application is a financial services application [“A workflow is initiated, and it facilitates a number of operations that take place cooperatively among and/or between different parties. For example, the workflow facilitates the retrieval of information from financial accounts and data identified in the container for a party to which the consumer has granted access,” ¶ 0062].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ding, Fleck and Garcia available before the effective filing date of the claimed invention, to modify the capability of adaptive allocation of server resources as disclosed by Ding and Fleck to include the capability of rules-based data analytics as taught by Garcia, thereby providing a mechanism to improve system applicability by expanding system utility to financial-based applications.
25.	As per claim 12, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3 above.
26.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Fleck in further view of Verrijt et al. (U.S. Publication 2017/0078452) (Verrijt hereinafter) (Identified by Applicant in IDS).
27. 	As per claim 4, Ding and Fleck teach the method of claim 1.  Ding and Fleck do not explicitly disclose but Verrijt discloses wherein the mark-up language is hypertext mark-up language version five (HTMLS) [“Hybrid mobile applications are applications that are written for mobile devices using web technologies such as HTML5, CSS and JavaScript. However, unlike mobile web applications, which are executed on a server, hybrid applications are executed on the mobile device. The hybrid applications may run within a native container, in which the web technologies are interpreted by lower level native coded applications. For example, hybrid applications may be executed on a mobile device by a browser engine of the mobile device to render HTML. Hybrid application code such as JavaScript may be processed locally by the browser engine without accessing the device's browser to communicate with a server,” ¶ 0005].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Ding, Fleck and Verrijt available before the effective filing date of the claimed invention, to modify the capability of adaptive allocation of server resources as disclosed by Ding and Fleck to include the capability of a web native bridge as taught by Verrijt, thereby providing a mechanism to extend the applicability of applications by including updated communication standards.
28.	As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193